Citation Nr: 1751305	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left eye disability (claimed as cataracts and glaucoma).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to May 1959.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding has been associated with the record.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusions of Law.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability, bilateral hearing loss, and tinnitus are casually related to his military service.  

2.  The Veteran has been essentially diagnosed with arthritis ("degenerative spine changes") of the spine during the pendency of his claim, which is a chronic condition specifically named in 38 C.F.R. § 3.309 (2017); this finding allows the Veteran to potentially establish a nexus by demonstrating continuity of symptomatology.  See VA Treatment Records, 347 (Nov. 18, 2015) (Legacy Database); Walker v. Shinseki, 708 F.3d 1131, 1336 (Fed. Cir. 2013).

3.  The Veteran has competently and credibly testified that he first suffered from low back pain during his active duty service and that he continuously suffered from low back pain, thereafter.  Hearing Transcript, 3-5 (Aug. 21, 2017).

4.  Through his competent and credible testimony, the Veteran has successfully demonstrated continuity of symptomatology; thus, the criteria to establish service connection for a lumbar spine disability have been met.  See 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Walker, 708 F.3d at 1336; Falzone v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

5.  The Veteran has been competently and credibly diagnosed with bilateral hearing loss during the pendency of his claim, which is an organic disease of the nervous system under 38 C.F.R. § 3.309; this distinction allows the Veteran to potentially establish a nexus by demonstrating continuity of symptomatology.  See VA Examination, 3 (June 4, 2010); Walker, 708 F.3d at, 1338-39.

6.  Through his competent and credible testimony, supported by the evidence of record, the Veteran has established that he was exposed to acoustic trauma from jet engines and boiler room noise during his active duty service.  Compare Hearing Transcript, 11-13 (Aug. 21, 2017), with Form DD-214, 1 (Aug. 12, 2014).

7.  Through his competent and credible testimony, the Veteran has successfully demonstrated continuity of symptomatology; thus, the criteria to establish service connection for bilateral hearing loss have been met.  See 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden, 381 F.3d at 1167 (Fed. Cir. 2004); Walker, 708 F.3d at, 1338-39; Falzone, 8 Vet. App. at 402; Layno, 6 Vet. App. at 469; Gilbert, 1 Vet. App. at 53.

8.  The Veteran has been competently and credibly diagnosed with tinnitus during the pendency of his claim, which is an organic disease of the nervous system under 38 C.F.R. § 3.309 (2017); this distinction allows the Veteran to potentially establish a nexus by demonstrating continuity of symptomatology.  See Walker, 708 F.3d at 1336; see also Charles v. Principi, 16 Vet. App. 370, 375 (2002) (finding that a layperson is competent to diagnose tinnitus).

9.  Through his competent and credible testimony, the Veteran has successfully demonstrated continuity of symptomatology; thus, the criteria to establish service connection for tinnitus have been met.  See 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden, 381 F.3d at 1167; Charles, 16 Vet. App. at 375; Walker, 708 F.3d at 1336; Falzone, 8 Vet. App. at 402; Layno, 6 Vet. App. at 469; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for a left eye disability, which he claims is related to an eye injury from active duty service.  In May 2010, a VA examiner rendered a negative nexus opinion regarding this theory based on the fact that the Veteran had a bilateral eye disability, rather than one exclusive to his left eye.  See VA Examination, 3 (May 24, 2010).  

Notably, the Veteran testified that his treating clinician attributed his right eye disability to his left eye disability.  See Hearing Transcript, 7 (Aug. 21, 2017).  During his hearing, the Veteran's skilled representative argued that the VA examination of record did not adequately address this issue and that he should be provided with a new examination.  See id. at 8-9.  In light of his persuasive argument, the Board finds that the prior VA examination is inadequate and that additional development is necessary to fairly adjudicate the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records relevant to the issue remaining on appeal.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any left eye disability present.

For any diagnosed left eye disability, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated by the Veteran's active duty service, to include his reported in-service eye injury. 

The examiner should also address the Veteran's testimony that his clinician attributed his right eye disability to his left eye disability. 

A clear and complete rationale should be provided for any opinions expressed. 

3.  Then, re-adjudicate the claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


